Citation Nr: 1532992	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-37 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

What evaluation is warranted for rosacea from July 1, 2009?


REPRESENTATION

Appellant represented by:	Jan Dills, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


VACATUR

In February 2014, the Board, inter alia, remanded the question what evaluation is warranted for rosacea from July 1, 2009?  In so doing, the Board effectively found that a November 4, 2009 notice of disagreement prospectively served to initiate an appeal to a November 25, 2009 rating decision which granted service connection and a noncompensable rating for rosacea.  That finding by the Board was clearly and unmistakably erroneous, and as such that portion of the remand must be vacated.

Appellate review of a rating decision is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105(a) (West 2014).  In pertinent part, an appeal consists of a timely filed notice of disagreement from the claimant or his representative in writing expressing dissatisfaction or disagreement with an adjudicative determination by VA.  38 C.F.R. § 20.201 (2014) (emphasis added).  A claimant, or his representative, must file a notice of disagreement within one year from the date that VA mails a notice of the determination to him.  38 C.F.R. § 20.302 (2014) (emphasis added). Otherwise, that determination becomes final.  38 C.F.R. § 20.1103 (2014). 

In this case, the appellant's November 4, 2009 submission cannot serve as a notice of disagreement to the November 25, 2009 rating decision, i.e., a rating decision that had yet to be promulgated.  Further, a review of the file shows that the appellant did not file a timely notice of disagreement to the noncompensable rating assigned in that November 25, 2009 rating decision.  Thus, there was no basis in law for remanding the issue.  Accordingly, to this extent, the Board's February 2014 remand is vacated.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


